UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) D. Medical Industries Ltd. (Name of Issuer) Ordinary Shares, Par Value NIS 0.32Per Share (Title of Class of Securities) M28 (CUSIP Number) January 31, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. M28 Page 2 of 4 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Asher Vitner 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC Use Only 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 504,500 shares* 6 SHARED VOTING POWER 0 shares 7 SOLE DISPOSITIVE POWER 504,500 shares* 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.67%** 12 TYPE OF REPORTING PERSON IN *Consists of shares directly held by Mr. Vitner and by a private company 99.9% owned by Mr. Vitner. ** Based on 10,812,306 ordinary shares outstanding as of January 31, 2012 (based on information received from D. Medical Industries Ltd.). Item 1. (a) Name of issuer:D. Medical Industries Ltd. (b) Address of issuer’s principal executive offices: 7 Zabotinsky St., Moshe Aviv Tower, Ramat-Gan 52520, Israel. Item 2. (a) Name of person filing: Asher Vitner (b) Address of principal business office: 19 8 Hartom St., Har Hotzvim, Jerusalem, Israel. (c) Citizenship:Israel. (d) Title of Class of Securities:ordinary shares, par value NIS 0.32 per share. (e) CUSIP Number -M28091102 Item 3. Not applicable. Item 4.Ownership. (a)Amount beneficially owned: 504,500 ordinary shares, par value NIS 0.32 per share, which consist of shares directly held by Mr. Vitner and by a private company 99.9% owned by him. (b)Percent of class:4.67%. (c)Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 504,500 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition: 504,500 (iv) Shared power to dispose or to direct the disposition:0 Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following x. Item 6.Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose of effect. Page 3 of 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 9, 2012 Asher Vitner By: /s/Asher Vitner Asher Vitner Page4 of 4
